Case 2:19-cv-19611-MCA-LDW Document 15-2 Filed 12/18/19 Page 1 of 2 PageID: 336



 SILLS CUMMIS & GROSS P.C.
 Jaimee Katz Sussner, Esq.
 Joshua N. Howley, Esq.
 One Riverfront Plaza
 Newark, New Jersey 07102
 (973) 643-7000
 Proposed Attorneys for Court-Appointed Receiver
 Colliers International NJ LLC

                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

                                                    : Civil Action No. 19-cv-19611 (MCA)
 LARRY PORTAL, FRANK MAIORANO,
 GRACY WEBERMAN, JAHN BRODWIN,                        (LDW)
                                                    :
 DONALD J. NOONE II, MARTIN GOLDSTEIN,
 and DAVID METZMAN,
                                                    : Document Electronically Filed
                      Plaintiffs,
                                                    :
                                                           ORDER APPROVING
        v.
                                                    :   RECEIVER’S COMPENSATION
 SETH LEVINE, TEANECK PLAZA
                                                    :
 VENTURES, LLC; 268 KENNEDY VENTURES;
 ENGLEWOOD FUNDING, LLC; HILLSIDE
                                                    :
 NORSE, LLC; PA NORSE, LLC; 2817
 PALISADES VENTURE, LLC; CLIFTON DL
                                                    :
 VENTURES, LLC; SUSSEX NORSE, LLC; 4318
 KENNEDY PARTNERS, LLC; LENOX SOUTH
                                                    :
 PARK, LLC; LENOX MCKINLEY, LLC;
 ENGLEWOOD NORSE, LLC; POST AVENUE
                                                    :
 VENTURES, LLC; PLAINFIELD NORSE, LLC;
 219 HILLSIDE VENTURES, LLC; BAYONNE
                                                    :
 VENTURES, LLC, JORDAN VENTURES, LLC;
 ORANGE LP VENTURES, LLC; PLAINFIELD
                                                    :
 PA VENTURES, LLC; PASSAIC MAIN NORSE,
 LLC; PERTH NB VENTURES, LLC; SUSSEX
                                                    :
 VENTURES, LLC; PERTH LP VENTURES,
 LLC; and CLIFTON 126 CENTER, LLC,
                                                    :
                      Defendants.
                                                    :


        THIS MATTER having been opened to the Court by Sills Cummis & Gross P.C.,

 attorneys for Colliers International NJ LLC (“Colliers”), the Court-Appointed Receiver for the



                                               1
Case 2:19-cv-19611-MCA-LDW Document 15-2 Filed 12/18/19 Page 2 of 2 PageID: 337



 properties at issue in this action (the “Properties”) pursuant to this Court’s November 26, 2019

 Order (ECF No. 12) (the “Receiver Order”), for an Order approving the Receiver’s

 compensation to manage and maintain the Properties; and it appearing that Plaintiffs in this

 action have consented to the requested relief, and agree that such compensation is reasonable and

 consistent with industry standards; and the Court having considered the papers submitted in

 connection with this application, and having heard the arguments of counsel, if any; and for good

 cause shown

        IT IS on this __ day of                         , 2019, ORDERED as follows:

        1.     The Receiver’s application is GRANTED in its entirety.

        2.     The Receiver is authorized to charge Plaintiffs a fixed management fee of

 $125.00 per month for each unit under management, with a minimum charge of $2,300.00 per

 month per Property identified in the Receiver Order.




                                                        HON. MADELINE COX ARLEO, U.S.D.J.




                                                2
